Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 recites the limitation "the heat sink" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 33 depends on claim 23, which doesn’t recite a heat sink, therefore insufficient antecedent basis. 
Claim 34 recites the limitation "the heat sink" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 34 depends on claim 23, which doesn’t recite a heat sink, therefore insufficient antecedent basis. 
Claim 37 recites the limitation "the cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 37 depends on claim 23, which doesn’t recite a cylinder, therefore, insufficient antecedent basis. 
Claim 38 recites the limitation "the heat sink" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 38 depends on claim 23, which doesn’t recite a heat sink, therefore insufficient antecedent basis. 

Claim 40 recites the limitation "the electrical machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 40 depends on claim 23, which doesn’t recite an electrical machine, therefore, insufficient antecedent basis. 
Claim 42 recites the limitation "the turbo charger" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 42 depends on claim 40, which doesn’t recite a turbo charger, therefore, insufficient antecedent basis. 
Claim 43 recites the limitation “the compressor” "the turbocharger" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 43 depends on claim 39, which doesn’t recite a compressor or a turbocharger, therefore, insufficient antecedent basis. 
Claim 44 recites the limitation “a hose" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 44 depends on claim 23, which already recites “a hose”. The office is unclear weather claim 44 is introducing another hose, or the same hose as claimed in 23. The office will interpret the same hose as claim 23.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-27, 29, 32, 37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Longerich (U.S 4,888,663) in view of Schneider (U.S 3,141,999). 
In regards to Claim 23, Longerich discloses a power electronic system (Fig.1 and 9) comprising at least one power electronic component (Fig.1 and Column 7, lines 25-30, #25 includes at least one power electronic component) implemented at least partly on at least one of circuit board (Fig.1 and 9, and Column 7, lines 25-30, #25), wherein the circuit board is planar and circular (Fig.1 and 9, #25 /156 is a planar circular PCB) or toroidal in shape, a center of the at least one circuit board comprising a circular opening (Fig.1 and 9, #26/157) having a diameter for cooperating with a hose (Fig.1, #260, which an tubular element which is interpreted as a hose)
Longerich fails to disclose: A hose which circulates a cooling flow.
However, Schneider discloses: A hose (Fig.9-11, #50) which circulates a cooling flow (Fig.9, and column 4, lines 25-60, which discloses a hose which goes through a plurality of substrates to providing a cooling flow, as such the office notes that with the combination of Longerich in view of Schneider, the power electronic system including a circular pcb including a circular opening at the center (as taught by Longerich) would be modified to include a hose (as taught by Schneider) to provide a cooling flow for the at least one power electronic component). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the power electronic system including a circular pcb including a circular opening at the center (as taught by Longerich) would be modified to include a hose (as taught by Schneider) to provide a cooling flow for the at least one power electronic component. By introducing a hose within the circular opening, would allow each of the plurality of power components within each circular PCB to received proper cooling to ensure reliability of each power component.
In regards to Claim 24, Longerich in view of Schneider discloses the power electronic system according to claim 23, wherein the circuit board (Longerich, Fig.1, #25) is positioned orthogonally to the hose for circulating the cooling flow and substantially on an axis of the hose so that the cooling flow circulates through the circular opening in the at least one circuit board (Longerich in view of Schneider, Fig.1 in view of Fig.9 , such that the circular circuit boards with a circular opening accepting a tubular element (as taught by Longerich) would be modified to include a tube #50 (as taught by Schneider) within each of the circular openings such that a cooling flow circulates through each of the openings).
In regards to Claim 25, Longerich in view of Schneider discloses the power electronic system according to claim 23, wherein the hose for circulating the cooling flow is an air intake hose (Schneider, Fig.9, cooling air is flowing through hose #50) for an internal combustion engine (Additionally, Claim 25 has been indicated to including functional language (“for an internal combustion engine”) as "intended use", such that the manner of operating the device does not differentiate apparatus claim from the prior art, see MPEP 2114 II citing, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); therefore, the structure disclosed by Longerich in view of Schneider fulfill the limitation set forth.
In regards to Claim 26, Longerich in view of Schneider discloses the power electronic system according to claim 23, wherein a diameter of the hose is at least equal to a diameter of the circular opening in the at least one circuit board (Longerich, Fig.1, #260 equal to diameter #26 and Schneider, Fig.9, #50 equal to the diameter of opening). 
In regards to Claim 27, Longerich in view of Schneider discloses the power electronic system according to claim 23, comprising a mechanical housing in which the at least one circuit board is mounted (Schneider, Fig.2, #82 discloses a housing which at least one circuit board is mounted within, as such the circular circuit boards having circular openings (as taught by Longerich) would be placed within a mechanical housing (as taught by Schneider) to protect said circuit boards)). 
In regards to Claim 29, Longerich in view of Schneider discloses the power electronic system according to claim 27, wherein the mechanical housing includes fins (Schneider, Fig.2-6, #52 for capturing heat inside the mechanical housing and transferring the heat to cooling flow from the hose (Schneider, Fig.5 and Column 4, lines 42-45, which discloses the cooling air transferring heat from the fins away from the PCB’s).
 In regards to Claim 32, Longerich in view of Schneider discloses the power electronic system according to claim 27, comprising a heat sink (Schneider, Fig.2-6, #52 is interpreted as a heatsink) connected thermally to the at least one of circuit board and the at least one power electronic component (Schneider, Fig.2-6, discloses #52 in thermal contact with the circuit board #18 and Column 4, lines 42-45). 
In regards to Claim 37, Longerich in view of Schneider discloses the power electronic system according to claim 23, wherein the at least one power electronic component is positioned at least partly on the heatsink (Longerich in view of Schneider, the at least one electrical component disposed on #25 is positioned at least partly on the heatsink (Schneider, Fig.10, which discloses #18 partly disposed on the heatsink). 
In regards to Claim 44, Longerich in view of Schneider discloses the power electronic system according to claim 23, comprising a heat sink (Schneider, Fig.2-6, #52) incorporated in an axis of a hose for circulating the cooling flow (Schneider, Fig.2-6, #52 is incorporated on the axis of hose #50, as shown in figure 5). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Longerich (U.S 4,888,663) in view of Schneider (U.S 3,141,999). 
In regards to Claim 28, Longerich in view of Schneider discloses the power electronic system according to claim 27, mechanical housing comprises a central opening of a diameter that is equal to or larger than the diameter of the circular opening in the at least one circuit board (Schneider, Fig.2 and 5, which discloses housing #82 comprising a central opening of a diameter that is equal to the diameter of the circular opening of the PCB #25)
Longerich in view of Schneider fail to disclose: Wherein the mechanical housing is circular or toroidal in shape.
However, MPEP 2144.04 (IV) B notes that a mere change in shape from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, where there is no criticality established for the shape of the mechanical housing. Thus, wherein the rectangular mechanical housing can be changed to have a circular shape would be obvious as being well within the purview of one of ordinary skill in the art, as said modification would yield predictable results, i.e., provide protection to the plurality of circular PCB (See MPEP 2144.04 (IV) Citing, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Longerich (U.S 4,888,663) in view of Schneider (U.S 3,141,999) and further, in view of Harvey (U.S 5,102,040).
In regards to Claim 30, Longerich in view of Schneider discloses the power electronic system according to claim 27.
Longerich in view of Schneider fail to disclose: Wherein the mechanical housing incorporates a fan.
However, Harvey discloses: Wherein the mechanical housing (Fig.1, #10) incorporates a fan (Fig.1, #22, as such the office notes that with the combination of Longerich in view of Schneider and Harvey, the mechanical housing comprising the circular circuit board (as taught by Longerich in view of Schneider) would be modified to include a fan (as taught by Harvey) to help dissipate heat within said housing). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the mechanical housing comprising the circular circuit board (as taught by Longerich in view of Schneider) to further include a fan (as taught by Harvey) to help dissipate heat within said housing. By placing a fan within the housing would help regulate the temperature and help dissipate the heat generated by the one or more electronic components.
Claim 33, 35, and 36 is rejected under 35 U.S.C. 103 as being unpatentable over Longerich (U.S 4,888,663) in view of Schneider (U.S 3,141,999) and further, in view of Reisenauer (U.S 6,161,910). 
In regards to Claim 33, Longerich in view of Schneider discloses the power electronic system according to claim 23.
Longerich in view of Schneider fail to disclose: Wherein the heat sink is a cylinder having a diameter at least equal to a diameter of the circuit board and the heat sink comprises a central opening, having a diameter at least equal to a diameter of the circular opening in the at least one circuit board, and the central opening comprises an inner edge.
However, Reisenauer discloses: Wherein the heat sink (Fig.4, #30) is a cylinder (Fig.4) having a diameter at least equal to a diameter of the circuit board (Fig.4, #12, which is at least equal to the diameter for the circuit board #12) and the heat sink comprises a central opening (Fig.3, #30 has a central opening), having a diameter at least equal to a diameter of the circular opening in the at least one circuit board (Fig.4, the opening on #30 is equal to the opening of the circuit board #12), and the central opening comprises an inner edge (Fig.4, the opening has an inner edge, as such the office notes that with the combination of Longerich in view of Schneider and Reisenauer, the heat sink within the power electronic system (as taught by Longerich in view of Schneider) would be modified such that the heat sink is a cylinder having a diameter equal to the circuit board and an equal central opening (as taught by Reisenauer) to dissipate heat generating by the printed circuit board).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat sink within the power electronic system (as taught by Longerich in view of Schneider) such that the heat sink is a cylinder having a diameter equal to the circuit board and an equal central opening (as taught by Reisenauer) to dissipate heat generating by the printed circuit board. By including a circular heatsink comprising the same size as the circuit board, would ensure the entirety of the circuit board is thermally connected to properly dissipate heat. 
In regards to Claim 35, Longerich in view of Schneider discloses the power electronic system according to claim 23, wherein the cylinder comprises teeth (Fig.4, #71 which the office interprets as teeth). 
In regards to Claim 36, Longerich in view of Schneider discloses the power electronic system according to claim 32.
Longerich in view of Schneider fail to disclose: Wherein the heat sink is a cylinder having an outer diameter comprising a central opening, having a diameter at least equal to a diameter of the central opening in the circuit board, and an inner edge.
However, Reisenauer discloses: Wherein the heat sink (Fig.4, #30) is a cylinder (Fig.4) having an outer diameter comprising a central opening (Fig.4, #30 includes a central opening) having a diameter at least equal to a diameter of the circular opening in the at least one circuit board (Fig.4, the opening on #30 is equal to the opening of the circuit board #12), and an inner edge (Fig.4, the opening has an inner edge, as such the office notes that with the combination of Longerich in view of Schneider and Reisenauer, the heat sink within the power electronic system (as taught by Longerich in view of Schneider) would be modified such that the heat sink is a cylinder having a diameter with a  central opening equal to the central opening of circuit board (as taught by Reisenauer) to dissipate heat generating by the printed circuit board).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat sink within the power electronic system (as taught by Longerich in view of Schneider) such that the heat sink is a cylinder having a diameter equal to the central opening of the circuit board (as taught by Reisenauer) to dissipate heat generating by the printed circuit board. By including a circular heatsink comprising the same size as the circuit board, would ensure the entirety of the circuit board is thermally connected to properly dissipate heat. 
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Longerich (U.S 4,888,663) in view of Schneider (U.S 3,141,999) and further, in view of Lee (U.S 2016/0065038 A1).  
In regards to Claim 39, Longerich in view of Schneider discloses the power electronic system according to claim 23.
Longerich in view of Schneider fail to disclose: Wherein the system supplies electrical power to an electrical machine.
However, Lee discloses: Wherein the system (Fig.4, #38) supplies electrical power to an electrical machine (Fig.4, #50, which discloses the ECU system supplying power to the an electrical machine #50, as such the office notes that with the combination of Longerich in view of Schneider and Lee, the system which include a circular circuit board with at least one power component (as taught by Longerich) would be modified to supply power to an electrical machine (as taught by Lee) to control other devices via the machine).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the system which include a circular circuit board with at least one power component (as taught by Longerich) to supply power to an electrical machine (as taught by Lee) to control other devices via the machine. By supplying power to an electrical machine, would allow said machine to be controlled automatically and/or manual via the system.
In regards to Claim 40, Longerich in view of Schneider and Lee discloses the power electronic system according to claim 39, wherein the electrical machine drives a compressor (Lee, Fig.4, #40 drives compressor #30, see paragraph [0052]).
 In regards to Claim 41, Longerich in view of Schneider and Lee discloses the power electronic system according to claim 39, wherein the electrical machine drives a turbine of a turbocharger (Lee, Fig.4 and furthermore, the office notes that the electrical machine is not further being modified structurally, such that the electrical machine (as taught by Lee) would be capable of driving a turbine). 
In regards to Claim 42, Longerich in view of Schneider and Lee discloses the power electronic system according to claim 40, wherein the electrical machine is positioned upstream of the compressor (Lee, Fig.4, #50 is upstream of #30) or upstream of the turbine of the turbocharger.



Allowable Subject Matter
Claims 34, 38 and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to Claim 34, no prior art fairly suggests or discloses “wherein the heat sink comprises fins positioned circularly around an inner edge of the central opening and fins project from the inner edge of the heat sink towards the center of the hose”.
In regards to Claim 38, no prior art fairly suggests or discloses “wherein the heat sink comprises fins positioned circularly around inner edge of the opening and the fins project from the inner edge of the heat sink towards a center of the hose”.
In regards to Claim 43, no prior art fairly suggests or discloses “wherein the electrical machine is mounted on a shaft which connects the compressor of the turbocharger to a turbine of the turbocharger”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
John (U.S patent 2,752,537) – Discloses an electrical system including a plurality of circular circuit boards, each include a central opening, wherein said boards each include at least one power component. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835